        Case 1:20-cr-00084-SPW Document 24 Filed 10/26/20 Page 1 of 2




               IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                             BILLINGS DIVISION


 UNITED STATES OF AMERICA,                   Case No. CR-20-84-BLG-SPW


             Plaintiff,
                                                 ORDER ALLOWING
 vs.                                         DEFENDANT TO APPEAR
                                                   IN PERSON FOR
 GUY CHRISTOPHER JOHNSON,                  CHANGE OF PLEA HEARING



             Defendant.


       Upon the Defendant's Unopposed Motion for Leave to Appear in Person for

Change of Plea Hearing(Doc. 23), and for good cause appearing,

       IT IS HEREBY ORDERED that Defendant shall be allowed to appear in

person for his change of plea hearing.

       IT IS FURTHER ORDERED that the hearing presently set VIA VIDEO

from Cascade County Detention Center in Great Falls, MT on Monday, November

2, 2020 at 4:00 p.m. is VACATED and RESET for an in-person hearing on

Monday, November 2, 2020 at 3;00 p.m. in the Snowy Mountains Courtroom of

the James F. Battin U.S. Courthouse, Billings, Montana.
Case 1:20-cr-00084-SPW Document 24 Filed 10/26/20 Page 2 of 2
